DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed December 6, 2021, with respect to Claims 13 and 14 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 13 and 14 has been withdrawn. 
Applicant’s arguments, see pages 7-11, filed December 6, 2021, with respect to Claims 1-10 have been fully considered but they are not persuasive:
Applicant argues that the current 35 USC 103 rejection of Claims 1-2, 5, and 7-10 is improper for several reasons:
It is improper to modify Cartner (by making Cartner’s arm rotatable around the mast, as taught by Hoff) because “Cartner’s apparatus prevents rotation of the arm 30 relative to the base” (see Applicant’s response page 8); and “the proposed modification would have frustrated both of Cartner’s purposes” (see Applicant’s response page 9), which Applicant states are “to minimize side forces on the piston arm 48, and to provide significant lifting capacity” (see Applicant’s response page 8).  These arguments fail because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the ordinarily skilled artisan would be able to modify Cartner to make both the arm (30) and the pusher (28) rotatable around the mast (26), even with the device including the V-shaped base (22, 24) by disconnecting the structure that supports the pusher and connects it to the V-shaped base (the structure located between legs (22, 24) and directly below (28) that appears to be bolted to the horizontal legs (22, 24) via bolt (50)), and by adding a rotatable joint on the mast.  With regard to the struts (31, 32), the ordinarily skilled artisan would be able to provide a different type of support system that would allow rotation of the arm and pusher, for example a larger/stronger mast that would not require struts.  An example of device that includes an arm that is rotatable on a mast (also supported on a chassis having wheels and supporting legs) is shown in US 2015/0093217.   As such, the combination of Cartner and Hoff that teaches an arm that is rotatable around a mast is clearly feasible as it is described in this prior art reference. With regard to defeating the stated goals/purposes of Cartner, it is maintained that making the arm and pusher rotatable will not defeat the stated purposes because the lifting capacity is a function of the pusher/hydraulic cylinder itself (i.e., the hydraulic force it can provide and where it is connected to the arm) and by 
Applicant further argues that the rejection is improper because the stated rationale for combining Hoff and/or Woolley with Cartner is not valid, i.e., “Cartner is already configured to allow the device to be properly positioned relative to the post” (see Applicant’s response page 7).  This argument fails because while Cartner may allow positioning due to the structure of the V-shaped base, this fact does not negate the fact that 1) making the arm rotatable around the mast would further increase the capabilities of the post (i.e., by allowing the base to be pointed in one direction to accommodate the ground terrain while the arm extends in a different direction to be closest to the post to be pulled), and 2) allowing the pusher to contact the ground would also provide greater capabilities since it would allow the device to be used on uneven ground. 
Applicant also argues that the rejection of Claim 2 is improper because Cartner discloses an inclined mast.  This argument fails because Claim 1 recites  “a mast extending along a direction having a vertical component”.  By definition, an inclined member has a “vertical component”, in addition to a horizontal component.  If the limitation recited that the mast has to extend exactly vertical, i.e., exactly at 90° without any angle to the 90° axis, then another reference would be required.  However, because this is NOT what is recited, it  proper to use an inclined member, such as Cartner’s mast, to teach this claimed limitation. 
The claimed system for pulling posts is comprised of four major elements, which include a vertical mast, an elongated arm rotatably and pivotably coupled to the mast, a pusher/hydraulic cylinder that pivots/lifts the elongated arm, and a pole attachment site located at the opposite end of the arm from where the arm is rotatably and pivotably attached to the mast.  Three of these claimed elements, namely the vertical mast, rotatable arm, and arm attachment site are well known and often used in devices used to pull/lift posts or other objects from the ground.  Moreover, devices having these same elements are often located on a wheeled vehicle, for example see US 2,787,383,  US 3,301,416,  US 3,396,852,            US 2015/0093217 (previously cited), and US 10,450,771 (Buckner, which was previously cited and used in the rejections).  The remaining claimed feature, i.e., the pusher/hydraulic cylinder (130) that is “configured to contact the ground” is shown in the disclosure as being one of two pushers/hydraulic cylinders (i.e., 130 and 150) that are both used to support and pivot the arm.  The differences between these two pushers/hydraulic cylinders is that pusher (150) is connected to the arm and the mast, and located closest to the mast, while the claimed pusher (130) is connected to the arm and contacts the ground, and is located further away from the mast.   Although not stated in the Specification, it can be presumed that that the claimed, ground-contacting pusher (130) is located closer to the distal end of the arm and is not connected to the mast, to provide more lifting capacity, which is exactly the same structure and reason for providing the pusher/ hydraulic cylinder (28), as described in Cartner.  
In addition, Cartner’s pusher (28) can arguably be construed to be “configured to contact a ground surface” because Cartner’s pusher support (the structure directly below the pusher (28) and located between the V-shaped base (22, 24)) has a plate shaped portion, similar to the plate (136) used to support the claimed pusher (130) in the present application, and is connected to the plate by a bolt (50), which is also similar to the bolt used in the present application to secure end (134) of the pusher (130) to the plate (136), as seen in Fig. 4.  Moreover, the pusher support structure in Cartner is capable of being disconnected from the base (by removing the bolt (50) from the legs (22, 24)) and therefore, appears to be very similar in structure to the pusher support structure used in the present application.  The differences between these two pusher support structures is that, in Cartner, the pusher support structure is more than just a plate and this structure is connected to the base/legs by a bolt that passes through the support base/legs (22, 24).   Because of these differences, Woolley was used in the rejection to show a plate shaped structure (for supporting a pusher) that directly contacts the ground and is not secured to a base/horizontal legs.  It should also be noted that Claim 1 does not recite any specific structure associated with the pusher support.  As such, either Cartner alone, or the combination of Cartner and Woolley, clearly show a pusher “configured to contact a ground surface”, as recited in Claim 1.  
In summary, numerous references have been provided that, in combination, teach all claimed elements of the inventions as recited in Claims 1-10.  Moreover, valid rationales, either provided from the references themselves or in the knowledge generally available to one of ordinary skill in the art, have been provided to support the combination.  It should also be noted that if Claims 1-10 are appealed, a rearrangement of these references would not be considered to be new grounds of rejection (See MPEP 1207.03(b), which states “changing the order of references in the statement of rejection, but relying on the same teachings of those references” is a factual situation that does not constitute a new ground of rejection.)  Moreover, the proposed modification or combination of prior art does not frustrate the purposes or the principles of operation of Cartner because these modifications can be made in such a way that still allows Cartner’s system to be able to pull/dislodge/extract poles or posts.   For at least these reasons, the 35 USC 103 rejections of Claims 1-10 are maintained. 

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1-2, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cartner, US 3,576,311, in view of Hoff, US 4,738,433, and Woolley et al., US 6,976,670.
With regard to Claims 1-2, Cartner discloses a system for pulling posts (Figs. 1-3, C1, L72 – C3, L27) that includes: 
a mast (26) extending along a direction having a vertical component (Figs. 1-2);
an elongated arm (30) pivotably supported by the mast (27, 39) and extending at an angle relative to the mast (Figs. 1-2);  
a pusher (28) with first and second opposite ends (Figs. 1-2), the first end of the pusher being configured to support the elongated arm at a first location of the elongated arm (at 29), the pusher being configured to increase in length to drive the first location of the elongated arm away from a ground surface and thereby change the angle relative to the mast (Figs. 1-2); and 
a pole attachment site (33, 36) at a second location of the elongated arm (Figs. 1-2).
Cartner fails to teach a rotatable elongated arm. Hoff discloses a system for pulling posts (10, Figs. 1-8, C2, L20 – C3, 22) that includes a mast (18) that extends in a vertical direction and which can be swiveled around a vertical axis (Fig. 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify Cartner’s mast to be swivable/rotatable because it allows the post puller to be properly positioned to the post even if the ground around the post is irregular or sloped, as taught by 
Cartner also fails to teach the second end of the pusher being configured to contact a ground surface. Woolley discloses a system for pulling posts (Figs. 1-7, C5, L12 – C10, L40) that includes a mast (12) connected to an arm (19) for engaging the post on one end and is further connected to a pusher (10) on the other end (Fig. 1), wherein the pusher contacts the ground (Fig. 1). It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify Cartner’s pusher such that it contacted the ground because it would allow some uneven ground conditions to be accommodated, as taught by Woolley (C5, 28-42).     
With regard to Claim 5, Cartner discloses a hinge (27) configured to pivotably support the elongated arm and which is configured to vary the angle of the elongated arm relative to the mast.
With regard to Claim 7, Cartner discloses that the pusher is a piston and cylinder unit with a fluid that can be pressurized to create a lifting capacity of 6000 lbs. (C2, L17-69), thereby at least implying a hydraulic cylinder to create that amount of force.
With regard to Claim 8, Cartner discloses that the pole attachment site includes one or more openings (Figs. 1-2). 
With regard to Claim 9, Cartner discloses a chain (36) coupled to the pole attachment site and configured to be wrapped around a post during operation of the system for pulling posts (Figs. 1-3).
With regard to Claim 10, Cartner discloses wherein the first location of the elongated arm (at pivot 29) is closer to the mast than is the second location of the elongated arm where the chain 36 is attached, as shown in Fig. 1).

6.	Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cartner, in view of Hoff and Woolley, as applied to Claim 1, and further in view of Buckner, US 10,450,771. The combination of Cartner, Hoff and Woolley fails to teach an arm mount portion which extends at least partially around the mast and motors for causing the rotation of the arm and pivoting of the elongated arm.  Buckner discloses a trailer for carrying setting poles (Figs. 1-9, C2, L31 – C3, L56) that includes a pivotable and rotatable elongated arm (106) connected to a mast (108) wherein the rotatable mount for the arm is a motor (110, turntable) extends around the mast (Figs. 1-2) and the pivotable connection is a cylinder.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to modify the Cartner/Hoff rotatable mount to extend around the mast and to be a motor because these types of devices were well known and often used to cause rotation of an arm or .  

Allowable Subject Matter
7.	Claims 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See US 2,787,383,  US 3,301,416,  US 3,396,852,  and             US 2015/0093217, as described above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652